DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 09/09/22 is acknowledged and has been entered.  Claims 16-17 and 21 have been amended.  Claims 1-15, 18, 22 and 23 have been cancelled.  Claims 23-32 and 34-35 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 16-17 and 19-21 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 Such claim limitations is/are: 
“means for image processing for detecting cells labeled by the at least one labelling ligand in the detection are, whereby an optical read-out of at least one means for at least localization, immobilization or enrichment can be carried out…” in claim 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, lines 10-15 is vague and indefinite because the claim first recites “means for at least capturing or labeling” and then later recites the means for at least capturing or labeling comprising at least one labeling ligand for biding to at least one target structure of said pathogen or cell and at least one capture ligand for binding to at least one target structure of said pathogen or cell.  This causes confusion as to if the applicant intends the system only comprises one of the capturing or labeling ligands or if the applicant intends the system comprises both the labeling or capturing ligands or if the applicant intends something else.  Please clarify.
Claim 16, line 20 the recitation “means for image processing” is not clear because it is unclear what the means for localizing, immobilizing or enriching is.  The specification does not provide a specific definition for image processing and it is unclear what the applicant is trying to encompass.
Claim 16, line 20 is vague and indefinite in reciting “for detecting cells labeled by the at least one labeling ligand in the detection area” because the claim in lines 10-15 requires that the means for labeling comprises at least one labeling ligand for binding to a target structure of the cell and pry to that the claim requires a lysing for the cell and when the cell is lysed which under its broadest reasonable interpretation allows for the cell to be destroyed and everything from the cell released therefore this causes confusion as to how the cells are labeled in this scenario.
Claim 16, line 22 the recitation “said read-out” there is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Klapperich et al (US 2010/0203521) in light of Klapperich et al (2007/0015179) and in view of Sui (2010/0279309) and further in view of Wu et al (US 9,957,554).
Klapperich et al discloses a microfluidic device (test system) comprising a cell lysis module which can comprise a lysis buffer containing a substance for lysing the cells (means for lysing a cell) (e.g. abstract, para’s 0029-0030, 0059, 0066, 230, 270, 275)).  Klapperich et al discloses that the device can also comprise an immunoassay module for analysis of proteins and peptides (structures of the cell) present in the cell lysate eluted from the cell lysis module (e.g. para 0290).  Klapperich et al specifically discloses that the immunoassay module can be the immunoassay of 2007/0015179 (e.g. para 0290).  As shown by 2007/0015179 the device can comprise a microfluidic channel (means for localizing) (element for receiving sample) having immobilized binding partner for the desired analyte (e.g. para’s 0125-0128, Figs. 3A-3F). 20070015179 discloses that the channel comprises a section having immobilized capture reagent (means for capturing) for the analyte (e.g. para’s para’s 0125-0128, Figs. 3A-3F).  20070015179 discloses that a sandwich format can be utilized wherein the immobilized binding partner is an antibody (means for immobilizing) for the antigen and a labeled antibody (means for labeling) is utilized for detection in this section (e.g. para’s para’s 0125-0128, Figs. 3A-3F).  2007/0015179 discloses that the channel surface can be polyethylene terephthalate (PET) (e.g. para 0067).
Klapperich et al differs from the instant invention in failing to teach means for image processing.
Sui teaches that it is known and conventional in the art to use a microscope (image processor) (note that the applicants specification discloses that a microscope can be an image processor e.g. page 9 of the current specification) in the detection method and that the microscope can be used in a system with result readout, data analysis and a computer (mobile processor unit) (e.g. abstract, para 007, 0037, fig 1).  Sui teaches that this provides for microfluidic devices and systems that provide real-time, high-throughput and highly-specific detection (e.g. abstract, para 0006)
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate an image processor and computer  such as taught by Sui into the system and method of Kapperich et al because Sui shows that it is known and conventional in the art to use a microscope in the detection of a desired analyte and that the microscope can be used with a microfluidic system with result readout, data analysis and a computer and that this provides for microfluidic devices and systems that provide real-time, high-throughput and highly-specific detection.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating and image processor such as taught by Sui into the system and method of Kapperich et al.
Kapperich et al and Sui differ from the instant invention in failing to teach the label is a microparticle.
Wu et al teaches that it is known and conventional in the art that microparticles can be used as labels in assays (e.g. col 24).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a microparticle as a label in place of the FITC label in the modified method of KIapperich et al because Wu et al teaches that it is known and conventional in the art that microparticles or fluorescent labels can be used as labels in assay.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a microparticles label in the modified method of Klapperich et al.  Further, as stated supra it is unclear from the recited claim if the applicant intends only one of the capture or labeled ligands is actually part of the system or if both are (see 112(b) supra)  and given its broadest reasonable interpretation the claim reads on the scenario that only one must be a part of the system because the claim uses an “or” limitation.
With respect to the recitation “whereby said read-out can take place by way of…”, this recitation does not provide a positive limitation to the system as currently recited and therefore since the combination of Klapperich et al. Sui, and Wu et al teach the same means as instantly recited it is deemed that a read-out could be by way of an optical unit or mobile processor unit.  Regardless Sui teaches the system can include a computer (mobile processor unit).
With respect to claim 19 as currently recited.  The combination of Klapperich et al., Sui and Wu et al discloses the same means for localizing, immobilizing or enriching and therefore the component of the pathogen or cell would be able of being enriched.  It is noted that the recitation “can be enriched is intended use of the means for localizing, immobilizing or enriching of the component.   Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art.  If the prior art is capable of performing the intended use then it meets the claim.  
Response to Arguments
Applicant’s arguments filed 09/09/22 have been considered but are moot in view of the new ground(s) above.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1678